DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
With regard to the Office action mailed 10/01/2020:
The rejection of claims 56-60 under 35 USC 112(a) is moot as those claims have been cancelled.
The rejection of claim 63 under 35 USC 112(b) is withdrawn in view of the amendment to that claim.
New grounds of rejection are set forth below. This action is NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The application as filed did not disclose a cDNA molecule comprising an adaptor sequence at its 3’ end having an RNA sequence. Rather, the application discloses the ligation of an adaptor comprising RNA to the 5’ end of a small mature RNA (see e.g. figure 3; see also paragraph [0016] of the specification as filed noting that the 5’ adaptor can be an RNA oligonucleotide). However, this does not constitute a cDNA comprising an RNA sequence at its 3’ end. The cDNA is created by reverse transcription of the template of figure 3, at which point the RNA sequence of the 5’ adaptor is also reverse transcribed, resulting in a cDNA with a DNA sequence at its 3’ end that is the complement of the RNA sequence of the 5’ adaptor ligated to the small mature RNA.

Claims 67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
cDNA molecule comprising an adaptor sequence at its 3’ end capable of forming a stem-loop structure comprising a single-stranded overhang. Rather, the application discloses the ligation of an adaptor to the 5’ end of a small mature RNA, wherein the adaptor was capable of forming a stem-loop structure, and wherein the adaptor itself comprised a single-stranded overhang; see figure 5, “5’ ligation adaptor”, where the NNNN constitutes a single-stranded overhang. However, following ligation of that adaptor to the small mature RNA, the adaptor no longer contains a single-stranded overhang (note in figure 4 the NNNN sequence is hybridized to the small mature RNA; it is not single-stranded). Furthermore, this does not constitute a cDNA. The cDNA is formed by reverse transcribing the structure shown in figure 4, for example with a primer annealing to the adaptor at the 3’ end of the small mature RNA as shown here (from figure 4, with RT primer added by the examiner):

    PNG
    media_image1.png
    207
    671
    media_image1.png
    Greyscale

While this would generate a cDNA having a sequence at its 3’ end complementary to the original 5’ ligation adaptor (and thus able to form a stem-loop structure), it would not contain a single-stranded overhang. Rather, just as shown above for the NNNN sequence hybridized to the small RNA, the cDNA version would also have complementarity between the copied NNNN and the cDNA version of the small RNA; there is no single-stranded overhang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 52, 61 and 64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu (US 2014/0128291, cited on IDS of 03/20/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to claim 52, Gu disclosed a method for attaching adaptors to small mature miRNA, followed by reverse transcription in the presence of a blocking oligonucleotide. See figure 1 and paragraphs [0031]-[0033]; see also Example 3 beginning at paragraph [0202], and especially from paragraph [0224]-[0250]. Gu disclosed that the blocking oligonucleotide could contain 2’-O-methyl modified nucleotides (paragraphs [0009], [0011]). Gu disclosed that the use of a blocking oligonucleotide “allows for elimination of a purification step and thereby provides a simpler and potentially more automated library preparation process” (paragraph [0007]). Therefore, the reaction mixture at the end of the process shown in figure 1 would comprise a cDNA of a mature small RNA comprising a universal reverse transcription primer sequence at the 5’ end, a ligase, and a blocking oligonucleotide (specifically a 2’-O-methyl blocking oligonucleotide). Regarding the ligase, it is noted that 
Regarding claim 69, while Gu clearly disclosed amplifying the cDNA, Gu did not clearly state that the reverse transcription reaction is directly subjected to amplification (thus retaining the ligase from the ligation reaction). In fact, in Example 3, at paragraphs [0251]-[0262], Gu described purifying the cDNA prior to amplifying at paragraphs [0263]-[0270]. Thus, it cannot be said that Gu ever disclosed a composition comprising all the elements of claim 52 (i.e. including ligase) AND a forward primer. For this reason, claim 69 is NOT subject to this rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62, 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2014/0128291, cited on IDS of 03/20/2020) in view of Chen (US 2008/0194416, cited on the IDS of 03/20/2020).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The disclosure of Gu has been discussed. Gu only mentioned the word “ligase” three times: at paragraphs [0013], [0314] and claim 12. In each case, Gu only referred to this as “an RNA ligase”. While not being more specific than that, it was known in the art that at least the T4 RNA ligase was able to ligate single-stranded nucleic acid molecules. Thus, at least T4 RNA ligase is not “template-dependent” (which the examiner construes to mean the ligase would require a ligation splint, as shown for example in instant figure 3. While Gu used such splints, Gu did not use a ligase that required such splints, i.e. a “template-dependent ligase” as recited in claim 62.
In addition, Gu did not disclose an adaptor sequence capable of forming a stem-loop structure as recited in claim 66.
In addition, with regard to claim 69, Gu did not indicate that following ligation and reverse transcription, the reaction was directly amplified (Gu instead purified the cDNA, thereby removing the ligase).
Chen taught a method similar to Gu (see figure 2), though Chen did not disclose the use of blocking oligonucleotides. Notably, Chen disclosed (paragraph [0012]): “Ligation of a 5' linker to the 5' 
In addition, Chen noted (paragraph [0022]): “In one embodiment, the 5' linker may comprise a stem-loop structure, which presumably imparts increased stability to the 5' linker.”
Finally, Chen noted (paragraph [0080]) that the ligation reaction was “directly amplified”, indicating that there was no need to purify prior to amplification.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Gu by using the adaptors and ligase disclosed by Chen. One would have been motivated to use the ligase noted by Chen to be “much faster and more efficient” and the stem-loop-forming linkers noted by Chen to increase stability of the linker. Upon reverse transcription, the complement of such a linker (as part of the cDNA) would also be capable of forming a stem-loop structure. Finally, as Chen indicated that purification was not required prior to amplification, it would have been obvious to modify Gu’s method to omit purification of the cDNA prior to amplification, thereby arriving at the composition of claim 69, in order to save time. 

Claims 52, 61, 64 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Toloue (US 2012/0028814) in view of Kawano (BioTechniques 49:751-755 (2010), prior art of record) and Kaplan (US 2008/0268452).
With regard to claims 52, 61, 64 and 69, Toloue disclosed a method for ligating adaptors to a target nucleic acid (which could be “isolated small RNA”; paragraph [0044]). In a first step, a 3’ adapter was ligated in a first ligation reaction including T4 RNA ligase 2 (truncated form) in a 22 µl volume (see paragraphs [0043]-[00445]; 20 µl of reaction components other than ligase, plus 2 µl ligase). Next, a 5’ st strand) reaction was amplified using a forward primer (paragraph [0063], either the “primer 1” or “primer 2” would have served as a forward primer with the other serving as the reverse primer); see paragraphs [0062]-[0066]. At no point in between does Toloue indicate any removal of previous reaction components (e.g. ligase, reverse transcriptase). Thus, the amplification reaction at paragraph [0066] would constitute a composition comprising all the elements recited in instant claims 52, 61, 64 and 69 with the exception of the modifications recited for the blocking oligonucleotide.
Regarding the term “universal” as regards the “reverse transcription primer sequence at the 5’ end” of the cDNA (recited in claim 52) and the “ligation adaptor sequence at its 3’ end” (recited in claim 64), this simply means using an arbitrarily chosen sequence for the adaptors to ligate to each of the small RNA molecules in the plurality of small RNA molecules in the starting sample, which is precisely what Toloue used.
Regarding the term “small RNA”, Toloue indicated this applied to miRNA (paragraph [0005]), which qualify as small mature RNA.
Kawano also described a method of ligating adaptors to the 5’ and 3’ ends of small RNA molecules, and the use of a blocking oligonucleotide comprising LNA designed to anneal to adapter dimers to prevent reverse transcription (see Figure 1).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the blocking oligonucleotide used by Toloue by incorporating modifications such as LNA, PNA or 2’-O-methyl ribonucleotides in order to increase the stability of the duplex between the blocking oligonucleotide and the adapter dimer, thereby making the blocking oligonucleotides more effective at preventing reverse transcription and subsequent amplification of the adapter dimers.

Claims 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Toloue (US 2012/0028814) in view of Kawano (BioTechniques 49:751-755 (2010), prior art of record) and Kaplan (US 2008/0268452) as applied to claims 52, 61, 64 and 69 above, and further in view of Chen (US 2008/0194416, cited on the IDS of 03/20/2020).
The disclosures of Toloue, Kawano and Kaplan have been discussed. As the ligases used by Toloue ligated single-stranded molecules, they were clearly not “template-dependent ligase” as recited in claim 62.
In addition, Toloue did not disclose an adaptor sequence capable of forming a stem-loop structure as recited in claim 66.
Chen taught a method similar to Toloue (see figure 2), though Chen did not disclose the use of blocking oligonucleotides. Notably, Chen disclosed (paragraph [0012]): “Ligation of a 5' linker to the 5' end of a mature small RNA is catalyzed by a template-dependent ligase in the presence of a complementary ligation template. A ligation reaction catalyzed by a template-dependent ligase is much faster and more efficient than one involving single-stranded nucleic acids.” Chen used T4 DNA ligase (see figure 1).
In addition, Chen noted (paragraph [0022]): “In one embodiment, the 5' linker may comprise a stem-loop structure, which presumably imparts increased stability to the 5' linker.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Toloue, Kawano and Kaplan by using the adaptors and ligase disclosed by Chen. One would have been motivated to use the ligase noted by Chen to be “much faster and more efficient” and the stem-loop-forming linkers noted by Chen to increase stability of the linker. Upon reverse transcription, the complement of such a linker (as part of the cDNA) would also be capable of forming a stem-loop structure.

 Conclusion
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637